Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE and amendments filed March 9, 2021.
Claims 1-15 and 17-20 are currently pending.
Claims 1 and 11 have been amended.
Claim 16 was previously cancelled.

Claim Rejections - 35 USC § 103
The rejection of claims 1-10 under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendments and arguments.  On page 7 of remarks, Applicant argues that the cited art does not teach or suggest:
"defining operational parameters for an initial composition design based on  user-specified design considerations including: well environment in which a composition will be used, including wellbore modeling parameters related to vertical stresses, horizontal stresses and permeability; operating temperature ranges; cost constraints; and transport to a well site ... optimizing the initial composition design according to the defined operational parameters by adding at least one of a corrosion inhibitor, a scale inhibitor, a buffering agent, a rheology modifier, a chelant, a temperature stabilizer, or a solvent so as to minimize wear on well equipment located in the well environment"

and Examiner agrees.  The combination of prior art does not teach the specific operational parameter details and optimizing the initial composition design according to the operational parameters after comparing performance of the initial composition with the operational parameters.  Applicant’s arguments are persuasive and the rejection is withdrawn.

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered and are persuasive; see above for details.


Conclusion
Claims 1-15 and 17-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121